UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4548
RANDY TERRY,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Henry M. Herlong, Jr., District Judge.
                            (CR-99-515)

                  Submitted: February 23, 2001

                      Decided: March 15, 2001

   Before WIDENER, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Leesa Washington, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. TERRY
                               OPINION

PER CURIAM:

   Randy Terry appeals the district court’s order revoking his term of
probation and imposing a period of imprisonment. Terry was serving
a five year term of probation imposed on his guilty plea to one count
of wire fraud. See 18 U.S.C.A. § 1343 (West 2000). At the revocation
hearing, Terry admitted three violations of the conditions of his pro-
bation. On Terry’s admission, the district court sentenced Terry to
thirteen months in prison. After obtaining an extension of time to do
so, Terry noted a timely appeal and his attorney filed a brief pursuant
to Anders v. California, 386 U.S. 738, 744 (1967), in which he repre-
sents that there are no arguable issues of merit in this appeal. None-
theless, in his brief, counsel addresses the possibility that the district
court erred in revoking Terry’s probation. The time for filing a sup-
plemental brief has passed and Terry has not responded despite being
advised of his right to do so. Finding no merit to counsel’s claim of
error, and discovering no other reversible error in our review of the
record, we affirm the district court’s judgment.

   This court reviews the district court’s order imposing a term of
imprisonment for an abuse of discretion. See United States v. Davis,
53 F.3d 638, 642-43 (4th Cir. 1995). An abuse of the district court’s
discretion occurs when the court fails or refuses to exercise its discre-
tion or when the court’s exercise of discretion is flawed by an errone-
ous legal or factual premise. See James v. Jacobson, 6 F.3d 233, 239
(4th Cir. 1993). Terry fails to identify how the district court’s exercise
of its discretion in imposing the sentence of active prison time was
so flawed and we can discern no error of this magnitude on the
record. Accordingly, we affirm the district court’s order.

   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and concluded that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C.A. § 3006A (West 2000), this Court
requires that counsel inform her client, in writing, of his right to peti-
tion the Supreme Court for further review. If requested by her client
                       UNITED STATES v. TERRY                       3
to do so, counsel should prepare a timely petition for writ of certio-
rari. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the materials before the Court
and argument would not aid the decisional process.

                                                         AFFIRMED